NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
VERMONT YANKEE NUCLEAR POWER
CORPORATION, '
Plar§ntiff-C'ross Appellcmt,
V.
ENTERGY NUCLEAR VERMONT YANKEE, LLC
AND ENTERGY NUCLEAR OPERATIONS, INC.,
Plaintiffs-Cross Appellants, f
V. '
UNITED STATES,
Defendcmt-Appellan,t.
2011-5033, -5034, -5042
Appea1s from the United States Court of Federal
Claims in consolidated case nos. 02-CV-898 and 03-CV-
2663, Judge Thomas C. Wheeler.
ORDER
The United States submits a notice that its initial
brief includes a challenge upon federal preemption
grounds to the State of Vermont's action requiring En-
tergy Nuclear Vermont Yankee, LLC to make certain
financial contributions before permitting it to construct a

VERMONT YANKEE NUCLAR POWER V. US 2
dry storage facility on its nuclear reactor site. The United
States also moves without opposition for judicial notice of
the official transcript of a June 23-24 hearing in Entergy
Nuclear Vermont Yankee, LLC v. Shumlin, No. 1:11-CV-
99 (D. Vt.).
Section 2403(b) of 28 U.S.C. and Fed. R. App. P. 44
requires that this court certify to the attorney general of
the State the fact that the challenge has been made.
Upon consideration thereof, _
IT Is 0RDERED THAT:
(1) Notice is hereby provided to the attorney general
of the State of Vermont. If the State determines to file an
amended brief amicus curiae, that brief is due within 30
days of the date of filing of this order. The due date for
the United States’ brief is 60 days from the date of filing
of this order. _
(2) The motion for judicial notice is granted.
FoR THE CoURT
 02 2011 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Richard James Conway, Esq.
Brad Fagg, Esq.
Haro1d D. Lester, Jr., Esq.
Kyle Landis-Marinel1o, Esq. as 0 FELED 0R
cum 0F APPEALs F
83 ma FEnERAL cannon
SEP 0 2 2011
JAN H9RBALY
CLERK